Citation Nr: 1545893	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected cervical and lumbar spine disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1986 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A May 2013 Board decision denied the Veteran's claim for entitlement to service connection for headaches.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Order granting a Joint Motion for Remand (JMR), the May 2013 decision was vacated and the appeal was remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2015 Freedom of Information Act request, the Veteran indicated that he wanted a copy of service records and medical records prior to his Board hearing and readjudication of the claim.  In July 2015, the Board sent the Veteran a letter requesting clarification as to what type of hearing the Veteran desired.  In a subsequent July 2015 letter, the Veteran requested a videoconference hearing.  Pursuant to the Veteran's request, the Board must remand the appeal to provide the Veteran a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




